Citation Nr: 0518608	
Decision Date: 07/08/05    Archive Date: 07/20/05

DOCKET NO.  03-22 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for chronic 
compartment syndrome of the right leg, with status post 
fasciotomy of the anterior lateral compartment, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1984 to April 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied entitlement to the benefit 
currently sought on appeal.

The Board notes that during the pendency of the veteran's 
appeal, the RO granted an increased evaluation for the 
service-connected right leg disability from a noncompensable 
rating to 10 percent.  The United States Court of Appeals for 
Veterans Claims (Court) has held that on a claim for an 
original or increased rating, the claimant will generally be 
presumed to be seeking the maximum benefit allowed by law or 
regulations, and it follows that such a claim remains in 
controversy where less than the maximum benefit is awarded.  
AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Court further 
held that, where a claimant has filed a notice of 
disagreement as to a RO decision assigning a particular 
rating, a subsequent RO decision awarding a higher rating, 
but less than the maximum available benefit, does not 
abrogate the appeal.  Id.  Thus, the issue is still properly 
before the Board.


FINDINGS OF FACT

1.  The veteran's chronic compartment syndrome of the right 
leg, with status post fasciotomy of the anterior lateral 
compartment, is manifested by slight tenderness and some 
fatigue when standing for long periods of time. 

2.  There is no evidence of moderately severe or severe 
disability.


CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for chronic 
compartment syndrome of the right leg, with status post 
fasciotomy of the anterior lateral compartment, are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.321, 4.1-4.14, 4.20, 4.27, 4.40, 4.59, 4.73, 
Diagnostic Code 5399-5312 (2004); DeLuca v. Brown, 8 Vet. 
App. 202 (1995). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans' Claims Assistance Act

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans' Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2004).  The Court has held 
that this notice must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II).  Regulations also 
dictate that VA has a duty to assist claimants, essentially 
providing that VA will make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  See 38 U.S.C.A. § 5103(A) (West 2002); 38 C.F.R. § 
3.159(c) (2004).  

In the present case, the issue on appeal arises from a claim 
for an increased evaluation for a right leg disability.  In 
this context, the Board notes that a substantially complete 
application was received in August 2002.  In September 2002, 
prior to its adjudication of this claim, the AOJ provided 
notice to the claimant regarding the VA's duties to notify 
and to assist.  Specifically, the AOJ notified the claimant 
of information and evidence necessary to substantiate the 
claim for an increased evaluation; information and evidence 
that VA would seek to provide; and information and evidence 
that the claimant was expected to provide.  While the veteran 
was not instructed to "submit any evidence in her possession 
that pertains to the claim," she was advised to notify VA of 
any information or evidence she wished VA to retrieve for 
her.  Thus, the Board finds that the content and timing of 
the September 2002 notice comport with the requirements of 
§ 5103(a) and § 3.159(b).

Regarding the duty to assist, the Board finds that VA has 
done everything reasonably possible to assist the veteran 
with respect to her claim for benefits.  All identified 
relevant treatment records have been associated with the 
claims file.  Additionally, the veteran has been examined in 
conjunction with her claim. 

In the circumstances of this case, additional efforts to 
assist the veteran in accordance with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran.

Disability Evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  When an unlisted disability is 
encountered, it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20 (2004).  According 
to the policy in the schedule, therefore, Diagnostic Code 
5399 is used to identify muscular disabilities that are not 
specifically listed.  38 C.F.R. § 4.27 (2004). 

When a question arises as to which of two ratings applies 
under a particular diagnostic code (DC), the higher 
evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3. 

Service connection was established for chronic compartment 
syndrome of the right leg, with status post fasciotomy of the 
anterior lateral compartment, in March 1989 and was evaluated 
as noncompensable under DC 5399-5312.   

Medical records indicate that the veteran's compartment 
syndrome affects the muscle covering her anterior tibia.  
This muscle (tibialis anterior) is considered part of Muscle 
Group XII.  Under the rating criteria for that muscle group, 
a 10 percent rating is warranted for moderate disability.  A 
20 percent disability rating is assigned when the disability 
is moderately severe.  A maximum schedular evaluation of 30 
percent is in order when the disability is severe.  38 C.F.R. 
§ 4.73, DC 5312.

Also, functional loss, or the inability to perform the normal 
working movements of the body within normal limits, 
specifically due to pain and weakness on motion, should be 
considered in addition to the criteria set forth in the 
appropriate Diagnostic Codes of the schedule when 
ascertaining the severity of musculoskeletal disabilities.  
38 C.F.R. §§ 4.40, 4.45 and 4.59 (2003); see also DeLuca v. 
Brown, 8 Vet. App. 202, 204-06 (1995).

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the current 
level of disability is of primary concern in a claim for an 
increased rating; and the more recent evidence is generally 
the most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran most recently underwent a VA muscles examination 
in April 2004.  The veteran reported she had no trouble 
walking, but did experience slight tenderness in the affected 
area of her right leg.  She further stated she experienced 
fatigue in her leg when standing for long periods of time.  
Upon examination, the veteran could walk on her heels and 
toes without any difficulty.  She had normal muscle strength.  
There was no objective evidence of swelling or tenderness.  
Range of motion of the knee was normal.  The diagnosis noted 
was status post right anterior tibial compartment syndrome 
with incision, with mild loss of function due to pain.  

A March 2003 VA examination revealed no objective evidence of 
painful motion, edema, instability, weakness, or tenderness 
of the right leg.  There was slight abnormal movement and 
slight guarding of movement.   X-rays of the right knee taken 
in conjunction with the exam were normal. 

Concurrent VA outpatient treatment reports confirm that the 
veteran has reported experiencing pain in her right leg due 
to long periods of standing, but takes no medication for the 
pain.  

In sum, the veteran's right leg disability manifests itself 
by occasional functional loss due to pain and weakness that 
is subsequent to prolonged periods of standing.  This more 
nearly approximates the moderate level of disability 
contemplated by the 10 percent evaluation currently assigned 
to her disability.  Outpatient treatment reports do not show 
that the veteran must continuously seek treatment for her 
disability.  Nor do they show that she is on any type of pain 
management system due to this disability, such as a pain 
medication regimen or physical therapy.  The Board finds that 
her symptoms, as documented in the record, do not rise to the 
level of a moderately severe or severe level of disability.  
Therefore, an evaluation higher than 10 percent is not 
warranted. 


ORDER

Entitlement to an evaluation greater than 10 percent for the 
veteran's chronic compartment syndrome of the right leg, with 
status post fasciotomy of the anterior lateral compartment, 
is denied.


	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


